Filed 3/22/21 P. v. Lopez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077988

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS274613)

 JESSE LOPEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Theodore M. Weathers, Judge. Affirmed.
         William Paul Melcher, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2017, Jesse Lopez pleaded guilty to voluntary manslaughter as a

lesser included offense of murder (Pen. Code,1 § 192, subd. (a)). Lopez
admitted he personally used a firearm during the commission of the offense
(§ 12022.5, subd. (a)). The remaining charges and allegations were dismissed


1        All further statutory references are to the Penal Code.
as part of a plea agreement. Lopez was sentenced to a determinate term of
nine years in prison.
      In August 2019, Lopez filed a petition for resentencing under
section 1170.95 alleging he had been convicted of either first or second degree
murder and could not now be convicted in light of the changes in the
definitions of malice contained in Senate Bill No. 1437.
      The trial court appointed counsel and received briefing from both the
defense and prosecution. After reviewing the briefs and the record, the court
denied the petition for resentencing noting convictions for manslaughter are
not eligible for relief under section 1170.95.
      Lopez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandate by Wende. We offered Lopez the opportunity to
file his own brief on appeal, but he has not responded.

                                 DISCUSSION2
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel




2     This appeal raises only potential issues of law. The conviction was by
guilty plea to manslaughter. The facts introduced at the preliminary hearing
are not helpful to a Wende review of this case. Thus, we have omitted a
statement of facts.
                                        2
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Whether Lopez’s pro. per. petition stated prima facie showing of
eligibility such that the trial court erred in summary denial without further
statutory proceedings; and
      2. Whether Lopez’s conviction for voluntary manslaughter made him
not eligible for relief under section 1170.95.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Lopez on this appeal.
                                 DISPOSITION
      The order denying Lopez’s petition for resentencing under
section 1170.95 is affirmed.



                                                      HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




AARON, J.




                                        3